DETAILED ACTION
Specification
This objection is withdrawn due to amendments made to the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang (U.S. Pat. No. 9,656,666).
Regarding claim 1, Wang discloses A control device (12) for a hybrid vehicle including an engine with a turbocharger (col. 10, lines 35-43 discloses a turbocharger), a first rotating machine (240), an electric transmission mechanism (the controller controls the transmission 206, 208, 261), and a second rotating machine (206), the electric transmission mechanism having a differential mechanism (261) splitting power of the engine to transmit the split power to drive wheels and the first rotating machine and controlling a differential state of the differential mechanism by controlling an operating state of the first rotating machine, the second rotating machine being connected to the drive wheels to transmit power (206 is connected to the wheels and transmits power), the control device comprising: 
an engine start controller configured to control an output torque of the first rotating machine to apply a torque for increasing an engine speed of the engine to the engine and bring the engine into an operating state (306), when the engine during rotation stop is started, wherein the engine start controller is configured to, 
when the engine is started (at 306 the engine is “started” because it is rotating), set a target engine speed (310) at a time of increasing the engine speed by the first rotating machine to a value at which the first rotating machine is maintained in an electric power generation state when a request output for the engine is an output that needs a turbocharging pressure by the turbocharger (col. 10, lines 30-43 discloses the runup of an engine with turbochargers and their greater power needs), the value being higher than when the request output is not the output that needs the turbocharging pressure, and even after the engine is brought into the operating state, control the output torque of the first rotating machine to apply a torque for increasing the engine speed to the target engine speed to the engine (310, 312, 314, 316, 322, 324, 326, 328, 330)
wherein: the differential mechanism includes a first rotating element (208) to which the engine is connected to transmit power, a second rotating element (210) to which the first rotating machine is connected to transmit power, and a third rotating element (211) that is connected to the drive wheels to transmit power.
Regarding claim 2 which depends from claim 1, Wang discloses further comprising: a torque assist controller configured to output a part of a drive torque from the second rotating machine by using electric power generated by the first rotating machine in the electric power generation state, when the engine is started where the engine speed is increased by the first rotating machine (col. 2, lines 3-56 discloses the start process where the motor is propelling the vehicle by providing power to the second rotating machine, transmission, which also providing power to the engine through slipping engagement with the clutch).
Regarding claim 3 which depends from claim 1, Wang discloses wherein the engine start controller is configured to set the target engine speed at the time of increasing the engine speed by the first rotating machine to a predetermined engine speed at which fuel supply to the engine is started to start operation of the engine, when the request output is not the output that needs the turbocharging pressure (310 and 314 resume fueling when the threshold engine speed is reached).
Note: fig. 3 can be applied to a system with a turbocharger or without.  And so this limitation which is a negative limitation is only requiring that this be done when not engaging a turbocharger.  As opposed to requiring that this only be done when not using a turbocharger and a different method when using a turbocharger.
Regarding claim 4 which depends from claim 1, Wang discloses the second rotating element, the first rotating element, and the third rotating element are arranged in order from a first end toward a second end on an alignment chart that relatively represents rotation speeds of respective rotating elements (shown in fig. 2 they are in a line); the engine start controller is configured to, 
when the engine is started, apply the torque for increasing the engine speed to the engine by applying, to the engine, a torque for rotating the engine in a positive rotation direction that is a rotation direction when the engine is in the operating state (306);
and the engine start controller is configured to, when the engine is started, control the output torque of the first rotating machine in the electric power generation state of the first rotating machine by controlling the output torque of the first rotating machine (fig. 3 is a control of the torque levels of the engine and the motor) in a state where the first rotating machine is in a negative rotation (applicants specification in paragraph 67 discloses this as a power generation region which is disclosed by the reference in col. 4, lines 16-21).
Regarding claim 5 which depends from claim 4, Wang discloses wherein the engine start controller is configured to, when the engine is started, set the target engine speed to be a higher value as a vehicle speed increases, when the request output for the engine is the output that needs the turbocharging pressure (col. 10, lines 30-43 discloses the higher output of the engine when using a turbocharger to start).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pat. No. 9,656,666).
Regarding claim 6 which depends from claim 4, Wang discloses wherein: the hybrid vehicle further includes a mechanical transmission mechanism (211) constituting a part of a power transmission path between the electric transmission mechanism and the drive wheels; and the control device further comprises a shift controller (the controller is disclosed to control the automatic transmission) configured to, 
Wang does not disclose when the engine is started where the engine speed is increased by the first rotating machine, downshift the mechanical transmission mechanism when the request output for the engine is the output that needs the turbocharging pressure.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Wang to downshift when using a turbocharger because the system in claim 7 is already set for changing gears when starting the engine and there are a finite number of options (e.g. up or down) as to which gear the system would be in during engagement of the clutch. MPEP 2143 I E discloses the rationale for “obvious to try” under “finite number of identified, predictable potential solutions”.  In this case there are only three ways for the gears to be worked (remain the same, change up or change down).  The citation is attempting to provide a smooth transition from one propulsion type to another by providing the needed power before the engine is able to take over.  Trying to change the gears in order to provide the needed torque is a known way of effecting the power and smoothness of the operation of the vehicle.

Response to Arguments
Applicant's arguments filed 06/14/22 have been fully considered but they are not persuasive.
Applicant argues that because the limitations of the first second and third rotating elements aren’t all assigned to the same item number in the reference then it does not meet the limitations.  The parts 206, 208 and 261 where used to address a transmission and so were, in the office action, being treated as one machine with multiple parts (see figure 1 below).  So to further say the transfer mechanism and parts 210, 208 and 211 can be considered as part 261 is simply a naming of the parts.  Please define the differential mechanism so that the parts of the transmission cannot be used in order to overcome the Wang reference.
Please note some of the item numbers were changed around for simplicity.  206 had previously been identified as part of the differential mechanism with 208 not a part of the differential mechanism.  This created an unnecessary break between the items that leads to confusion.  But since they are all a part of what is connected to this drive line and are all rotating elements they are contributing to the workings of the differential mechanism and so would still be a valid way to address the claims.

    PNG
    media_image1.png
    289
    437
    media_image1.png
    Greyscale

Figure 1 – taken from fig. 2 of the Wang reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747